State of New York                                                      OPINION
Court of Appeals                                        This opinion is uncorrected and subject to revision
                                                          before publication in the New York Reports.




 No. 16
 Curby Toussaint,
          Respondent,
       v.
 Port Authority of New York and
 New Jersey,
          Appellant,
 et al.,
          Defendants.




 Christian H. Gannon, for appellant.
 Brian J. Shoot, for respondent.




 GARCIA, J:

       We are once again called upon to determine whether a provision of the Industrial

 Code, in this case 12 NYCRR 23-9.9 (a), sets forth a concrete specification sufficient to

                                           -1-
                                            -2-                                      No. 16

give rise to a non-delegable duty under Labor Law § 241 (6) (see Ross v Curtis-Palmer

Hydro-Elec. Co., 81 NY2d 494, 501-505 [1993]). We hold that it does not and therefore

reverse.

       Plaintiff Curby Toussaint, an employee of Skanska USA Civil Northeast, Inc., was

struck by a power buggy while operating a rebar-bending machine at the World Trade

Center Transportation Hub construction site owned by the Port Authority of New York and

New Jersey (the Port Authority).       All power buggies—small, self-powered vehicles

operated by one person and used to move materials on construction sites (see Industrial

Code [12 NYCRR] § 23-1.4 [b] [40])—were owned and operated by contractors or

subcontractors. On the day of the accident, a trained and properly designated operator

drove the buggy into the area near plaintiff’s workstation. That operator got off the vehicle

and a short time later another worker, who was not designated or trained to do so, got on

and drove the buggy a short way before losing control, crashing into plaintiff, and injuring

him.

       Plaintiff commenced this action against the Port Authority asserting claims under

Labor Law § 200 (1) and Labor Law § 241 (6).1 Supreme Court, New York County

granted defendant summary judgment on the Labor Law § 200 (1) claim, holding that the

Port Authority “merely provid[ed] general oversight of the construction project” and had

no supervisory authority over the way the work was performed. However, the Court denied

the Port Authority summary judgment on the Labor Law § 241 (6) claim, concluding that


1
  Defendant Granite Construction Northeast, Inc. was granted summary judgment on all
claims; that ruling is not at issue on this appeal.
                                            -2-
                                               -3-                                  No. 16

Industrial Code § 23-9.9 (a), which provides that “[n]o person other than a trained and

competent operator designated by the employer shall operate a power buggy,” was

sufficiently specific to support that claim.

       The Appellate Division, with two Justices dissenting, modified Supreme Court’s

order by granting plaintiff summary judgment on the Labor Law § 241 (6) claim (174

AD3d 42 [1st Dept 2019]). While both the majority and the dissent agreed that the

regulation’s instruction that a “trained and competent operator” must operate the buggy

“lack[ed] a specific requirement or standard of conduct,” the majority concluded that the

phrase “designated person” was a “proper predicate for a claim under Labor Law § 241 (6)”

(id. at 45).   The dissent would have held that the Industrial Code provision was

“insufficiently specific,” noting that the majority was relying on a term—“designated”—

that the Court had already “found to lack specificity” in prior cases and was “ignoring the

remainder of the regulatory language” (id. at 47 [Tom, J., dissenting]). The Appellate

Division granted the Port Authority leave to appeal to this Court, certifying the following

question: “Was the order of this Court, which modified[] the order of the Supreme Court[]

to grant plaintiff summary judgment as to liability on the Labor Law § 241 (6) claim[,]

insofar as it is predicated on 12 NYCRR 23-9.9 (a)[,] as against defendant Port Authority

of New York and New Jersey, properly made?” We now answer that question in the

negative.

       Labor Law § 241 (6) imposes a non-delegable duty on owners and contractors to “

‘provide reasonable and adequate protection and safety’ for workers and to comply with

the specific safety rules and regulations promulgated by the Commissioner of the

                                               -3-
                                           -4-                                       No. 16

Department of Labor” (Ross, 81 NY2d at 501-502, quoting Labor Law § 241 [6]). The

statute is a “hybrid,” with the first sentence “merely reiterat[ing] the common law-

standards of care” and accordingly providing no independent source for an owner’s or

general contractor’s non-delegable duty (Morris v Pavarini Constr., 9 NY3d 47, 50

[2007]).    It is the second sentence, mandating compliance with the rules of the

Commissioner, that creates a nondelegable duty—but only with respect to certain

regulations (id.).2

       In Ross, this Court “refined the standard of liability under section 241 (6) by

requiring that the rule or regulation alleged to have been breached be a ‘specific, positive

command’ ” (Rizzuto v L.A. Wenger Contr. Co., 91 NY2d 343, 349 [1998], quoting Ross,

81 NY2d at 504). In Ross, a case involving claims under three separate provisions of the

Labor Law—sections 200 (1), 240 (1) and 241 (6)—we took the opportunity to set out our

“understanding of Labor Law § 241’s over-all design, as well as its relationship with other

protective provisions of the Labor Law” (Ross, 81 NY2d at 502-503). Labor Law § 200

(1), we pointed out, codifies the common law duty to maintain a safe workplace, but to

recover under this provision, a plaintiff must show that an owner or general contractor

exercised some supervisory control over the operation (id. at 505; see Comes v New York

State Elec. & Gas Corp., 82 NY2d 876, 877 [1993]). By contrast, the duty to comply with

the Commissioner’s regulations imposed by Labor Law § 241 (6) is nondelegable and there



2
 Breach of a duty imposed by a regulation promulgated under Labor Law § 241 (6) is
merely some evidence of negligence, and contributory and comparative negligence are
valid defenses to such claims (Ross, 81 NY2d at 502 n 4).
                                           -4-
                                            -5-                                      No. 16

is no need to show that an owner exercised supervision or control over the worksite to

establish a claim (Ross, 81 NY2d at 502).

       We explained in Ross that permitting plaintiffs to circumvent the requirement in

section 200 (1) that the defendant have control over the work by using a “broad, nonspecific

regulatory standard as predicate for an action against a nonsupervising owner or general

contractor under Labor Law § 241 (6) would seriously distort the scheme of liability for

unsafe working conditions” (id. at 504).    Such a result, we concluded, “could not have

been within the Legislature’s intention and was certainly not contemplated by our Court

when we held that an owner or general contractor could be held liable for violations of

rules promulgated pursuant to Labor Law § 241 (6) without regard to Labor Law § 200

(1)’s requirement of supervision or control over the work” (id. at 504-05, citing Allen v

Cloutier Constr. Corp., 44 NY2d 290 [1978]). More was needed. Accordingly, we held

that only “provisions of the Industrial Code mandating compliance with concrete

specifications” give rise to a non-delegable duty under Labor Law § 241 (6) (id. at 505).

       In the nearly thirty years since this Court decided Ross, we have repeatedly

reaffirmed the rule that to state a claim under section 241 (6), plaintiff must allege that

defendant violated an Industrial Code regulation “that sets forth a specific standard of

conduct and [is] not simply a recitation of common-law safety principles” (St. Louis v Town

of N. Elba, 16 NY3d 411, 414 [2011]; see Gasques v State of New York, 15 NY3d 869, 870




                                            -5-
                                           -6-                                       No. 16

[2010]; Misicki v Caradonna, 12 NY3d 511, 515 [2009]; Morris, 9 NY3d at 50; Rizzuto,

91 NY2d at 349; Comes, 82 NY2d at 878). We do so again today.3

       The regulation relied on by plaintiff provides that “[n]o person other than a trained

and competent operator designated by the employer shall operate a power buggy” (12

NYCRR 23-9.9 [a]). In assessing whether that regulation is specific enough to support a

Labor Law § 241 (6) claim, we examine the text without reference to the underlying facts

(see Misicki, 12 NY3d at 521 n 2). With respect to 12 NYCRR 23-9.9 (a), we agree with

the majority and dissent below that the “trained and competent operator” requirement “is

general, as it lacks a specific requirement or standard of conduct” (174 AD3d at 45; see id.

at 47 [Tom, J., dissenting]). We disagree, however, with the Appellate Division majority’s

conclusion that the additional direction that “trained and competent” individuals must also

be “designated” somehow transforms the provision from a general standard of conduct to

a “specific, positive command” (Ross, 81 NY2d at 504; Berg v Albany Ladder Co., Inc.,

40 AD3d 1282, 1285 [3d Dept 2007] [holding that the Industrial Code provision mandating

that “power-operated equipment . . . shall be operated only by trained, designated persons

and all such equipment shall be operated in a safe manner at all times” was “no more than



3
  The dissent argues that our Ross decision was “error,” that we have somehow corrected
(“sub silentio”) that holding by repeatedly applying it, and that we now finish the job by
overruling it (dissenting op at 21-22). Each step of that progression is flawed. Judges
may, as we do today, disagree over whether a particular rule is sufficiently concrete to
give rise to liability under Labor Law § 241 (6), but adopting the dissent’s approach
would give rise to the very harm this Court identified and sought to prevent in Ross—a
concern as relevant today as it was then. Our holding here should dispel any notion that
Ross has somehow been “eroded.”

                                           -6-
                                           -7-                                       No. 16

a restatement of common-law requirements and is insufficient to establish a nondelegable

duty under Labor Law § 241 (6)”], affd 10 NY3d 902 [2008]; Guallpa v Canarsie Plaza,

LLC, 144 AD3d 1088, 1091 [2d Dept 2016] [same]; Scott v Westmore Fuel Co., 96 AD3d

520, 521 [1st Dept 2012] [same]). Because the regulation does not mandate compliance

with concrete specifications, plaintiff’s section 241 (6) claim must be dismissed.

       The order of the Appellate Division should be reversed, with costs, the motion by

defendant Port Authority of New York and New Jersey for summary judgment dismissing

the Labor Law § 241 (6) claim predicated on Industrial Code (12 NYCRR) § 23-9.9 (a)

granted, and the certified question answered in the negative.




                                           -7-
WILSON, J. (dissenting):

      More than 10,000 people worked to build the World Trade Center complex; a tiny

handful destroyed it. Immediately thereafter, President George W. Bush declared: “As a

symbol of America’s resolve, my administration will work with Congress, and [the

Governor and Mayor of New York] to show the world that we will rebuild New York


                                         -1-
                                            -2-                                       No. 16

City.”1 The new World Trade Center complex, including the 1776-foot Freedom Tower,

was not built by politicians. Like its predecessor, it was built by thousands of construction

workers; among them, Mr. Curby Toussaint.




                                              I

       At the time of his accident, Mr. Toussaint, a 34-year-old father of four, had worked

at the World Trade Center site as a union lather for almost 13 years. Mr. Toussaint prepared

the steel used to construct foundations and walls: lifting steel bars, placing them in the

rebar machine, bending them to specification, and then stacking, tying and tagging them.

After working at the World Trade Center from 7 AM to 2 PM, Mr. Toussaint regularly

worked a second shift from 3 PM to 11 PM at other construction sites, a role that included

carrying and installing reinforcing bars that could run up to 40 feet in length.

       On October 24, 2014, Mr. Toussaint was standing at the rebar machine, bending

steel rods for use in wall construction. Somewhere behind him, Paul Estavio, a laborer,

was moving a “power buggy”—a specialized vehicle used to move loads of concrete and

other heavy payloads around construction sites. Mr. Estavio stopped the buggy, got out,

and began laughing and joking with James Melvin, an operating engineer responsible for

oiling cranes. Whether Mr. Estavio gave Mr. Melvin the keys or Mr. Melvin took control




1
 Address to a Joint Session of Congress and the American People, The White House (Sept
20, 2001), available at https://georgewbush-whitehouse.archives.gov/news/releases/2001/
09/20010920-8.html.
                                            -2-
                                             -3-                                       No. 16

of the buggy without his permission is in dispute, but what happened next is not. Mr.

Melvin—who was neither trained nor designated to operate power buggies—crashed. The

out-of-control 1000-pound machine careened into Mr. Toussaint, striking him in the back

and crushing him against the rebar machine.

       The crash severely injured Mr. Toussaint. He underwent two back surgeries, first

an anterior and posterior lumbar fusion and later an implantation of a spinal cord stimulator

for pain relief. Despite those surgeries, he suffers from chronic pain, nerve damage, and

insomnia. His insurance does not cover the total cost of his medical expenses. Although

he is only 40 years old, he is totally disabled. He cannot play basketball with his son or go

dancing with his wife. The man who once carried steel bars on his shoulders now walks

with a cane.




                                              II

       New York’s Labor Law has, for more than a century, provided special measures of

protection for construction workers (see Stewart v Ferguson, 164 NY 553, 554 [1900];

Quigley v Thatcher, 207 NY 66, 68 [1912]; Koenig v Patrick Constr. Corp., 298 NY 313,

318-319 [1948]). For certain types of construction site accidents, liability is placed directly

on the owners and general contractors regardless of their control of the working conditions

(commonly termed “vicarious liability”), and for some types of construction-site accidents

the defendants may be held entirely liable even if the worker is to some degree at fault

(commonly termed “strict liability”). Labor Law § 241 is one such provision. It holds

                                             -3-
                                              -4-                                         No. 16

owners and contractors vicariously liable for all injuries to workers “when constructing or

demolishing buildings or doing any excavating in connection therewith.” It consists of

several subsections.     The first five also impose strict liability because they contain

legislatively determined standards with which owners and contractors must comply (e.g.,

“if the floors or filling in between the floors are of fireproof material, the flooring or filling

in shall be completed as the building progresses” [id. § 241 (1)]).

       Subsection (6), which is at issue here, imposes vicarious but not strict liability.

Unlike subsections (1) through (5), it does not contain a standard of conduct directly set

forth by the Legislature. Instead, subsection (6) provides that owners and contractors must

comply with rules promulgated by the Commissioner of Labor that “provide reasonable

and adequate protection and safety to the persons employed therein or lawfully frequenting

such places.” Those rules are commonly referred to as the Industrial Code, codified at 12

NYCRR 23. We have emphasized that “[t]he legislative intent of section 241 (6) is to

ensure the safety of workers at construction sites” (Morris v Pavarini Constr., 22 NY3d

668, 673 [2014]).




                                               III

       Mr. Toussaint’s claim arises under Labor Law § 241 (6) and rests on a rule

promulgated by the Commissioner, 12 NYCRR 23-9.9 (a). That rule requires that “[n]o

person other than a trained and competent operator designated by the employer shall

operate a power buggy.” Under the standard established in Ross v Curtis-Palmer Hydro-

                                              -4-
                                              -5-                                         No. 16

Electric Company, a regulation promulgated pursuant to Labor Law § 241 (6) imposes

vicarious liability on owners and contractors only if it states a “specific, positive

command,” rather than “general safety standards” that merely reiterate the common law

duty of care to provide a safe workplace (81 NY2d 494, 503, 505 [1993]).

       The majority holds that the Commissioner’s rule stated in section 23-9.9 (a) is not

specific. I disagree for two reasons: first, the rule facially states specific requirements

beyond what the common law duty of care requires. Second, the majority’s conclusion is

irreconcilable with our prior caselaw.

       Turning first to the language of the regulation, it is quite specific: it restricts the (a)

operation of (b) power buggies to (c) only trained and competent persons who (d)

additionally are designated by the employer. One might justifiably conclude that the

common law would require operation by competent persons, but 12 NYCRR 23-9.9 (a)’s

additional requirements are distinct from what the common law requires: (1) persons

operating a power buggy must be “trained,” not just “competent,” and (2) persons operating

a power buggy must be “designated” to do so. “Trained” adds an element beyond

competence: section 23-9.9 (a) requires that the operator must have been trained in power

buggy operation, not just have figured it out and become competent without any training.

The “designated” requirement likewise adds a safety requirement absent in the common

law by preventing even trained and competent operators from operating power buggies

unless they have been designated to do so by their employer.2 The designation requirement


2
 “Trained,” “competent” and “designated” are not synonymous, but are understood to have
specialized meanings with regard to occupational safety standards (see, e.g., U.S.
                                              -5-
                                             -6-                                       No. 16

has the potential to increase safety in at least two ways: concentrating the work among a

reduced set of persons who have it as their specialized job improves performance and

safety, and requiring employers to go through a designation process compels them to

consider whether the designated persons are the best suited to the job. The common law

contains no such designation requirement. In short, 12 NYCRR 23-9.9 (a) requires that a

specific vehicle be operated by a specific set of people with specific preparation, and as

such states a “specific, positive command” giving rise to vicarious liability under Labor

Law § 241 (6) (Ross, 81 NY2d at 505).

       Second, the majority’s decision does not comport with our existing caselaw,

particularly our decisions in Rizzuto v LA Wenger Contracting Company (91 NY2d 343

[1998]) and Misicki v Caradonna (12 NY3d 511 [2009]). Comparison of the regulations

at issue in those cases to section 23-9.9 (a) demonstrates that, if anything, the regulation at

issue here is more specific than the regulations in those cases, which we held were

sufficiently specific to support a Labor Law § 241 (6) claim.




Department of Labor Occupational Safety and Health Administration, “Training
Requirements in OSHA Standards and Training Guidelines” OSHA 2254 1998 (Revised)
[distinguishing among OSHA guidelines requiring that certain employees be “trained”
from those requiring that certain employees be “certified,” “competent,” or “qualified,”
from those requiring that certain employees be “designated”]; compare, e.g., CFR
1926.302 [e] [1] [“Only employees who have been trained in the operation of the particular
tool in use shall be allowed to operate a power-actuated tool”], with CFR 1926.900 [a]
[“The employer shall permit only authorized and qualified persons to handle and use
explosives”], with CFR 1926.800 [j] [1] [i] [A] [“The employer shall assign a competent
person who shall perform all air monitoring required by this section”]).

                                             -6-
                                            -7-                                      No. 16

       In Rizzuto, we reasoned that 12 NYCRR 23-1.7 (d) “unequivocally directs

employers not to ‘suffer or permit any employee’ to use a slippery floor or walkway, and

also imposes an affirmative duty on employers to provide safe footing by requiring that

any ‘foreign substance which may cause slippery footing shall be removed . . . to provide

safe footing’” (91 NY2d at 350-351 [alteration in original] [emphasis omitted]). We

concluded that those requirements mandated “a distinct standard of conduct, rather than a

general reiteration of common-law principles,” and as such was sufficiently specific to

support a claim under Labor Law § 241 (6) (id. at 351).

       Frankly, it is hard to see how that regulation differs from the common law standard.

The failure to address a slippery floor at a construction site is fully encompassed by

ordinary rules of negligence, which impose a duty to take reasonable steps to remediate

slippery floors of all kinds (see, e.g., Toms v Post & McCord, 219 NY 612 [1916] [duty of

employer to keep work platform free of ice]; O’Leary v Standard Oil Co., 265 NY 627

[1934] [duty of office building to ensure men’s room floor is not slippery]; Johnsen v Staten

Island Hosp., Inc., 265 NY 658 [1934] [duty of hospital to ensure its floors are not

slippery]; Kenny v Essman, 299 NY 583 [1949] [duty of meat market to ensure its floor is

not slippery]; Cook v Rezende, 32 NY2d 596 [1973] [duty of apartment building to ensure

steps are not slippery]; Lempert v Steinberg & Pokoik Mgmt. Corp., 7 NY3d 917 [2006]

[duty of office building to ensure lobby floor is not slippery]; Parietti v Wal-Mart Stores,

Inc., 29 NY3d 1136 [2017] [duty of store to ensure its floors are not slippery]). There is a

reason why the phrase “slip-and-fall” is often equated with negligence actions; there is no



                                            -7-
                                            -8-                                      No. 16

reason the floors of construction sites would be exempt from common law rules imposing

a duty to take reasonable steps to avoid slippery floors.

       In any event, section 23-9.9 (a) imposes an affirmative duty on employers to use

only trained and competent persons to operate power buggies and to designate specific

persons to do so. If the instant regulation required only that “competent” persons operate

power buggies, it would be on all fours with Rizzuto, which requires that floors not be

slippery. But section 23-9.9 is more specific than the regulation in Rizzuto because it

further requires training and designation. To make Rizzuto’s regulation equivalent, we

would need to add text requiring that only trained and designated persons remediate

slippery floors.

       The majority’s conclusion that section 23-9.9(a) is not specific also conflicts with

our decision in Misicki. The regulation in question in Misicki, 12 NYCRR 23-9.2 (a),

provides:

              “All power-operated equipment shall be maintained in good
              repair and in proper operating condition at all times. Sufficient
              inspections of adequate frequency shall be made of such
              equipment to insure such maintenance. Upon discovery, any
              structural defect or unsafe condition in such equipment shall
              be corrected by necessary repairs or replacement.”

We held that the first two sentences, standing alone, did not state a standard of conduct

distinct from the common law, but that the third sentence constituted “a distinct standard

of conduct” and so gave rise to a cause of action (12 NY3d at 521). Yet the third sentence

is merely the flip side of the coin expressed by the first two sentences: there is no way to




                                            -8-
                                             -9-                                      No. 16

make sure equipment is “in proper operating condition at all times” without “repairing or

replacing” it if defective or unsafe.

       An analogous regulation as to power buggies might require that power buggies must

be operated safely and only persons competent to operate them may do so. But the power

buggy regulation requires much more than the regulation we found specific in Misicki: only

trained and designated persons may operate power buggies. If, as Misicki holds, “the third

sentence of section 23-9.2 (a) ‘mandates a distinct standard of conduct, rather than a general

reiteration of common-law principles’” (id., quoting Rizzuto, 91 NY2d at 351), the same

must be true of section 23-9.9 (a) a fortiori.3

       In sum, whether one looks at the language of the regulation itself, or our prior

decisions, or both, the majority’s holding is insupportable.        To deny Mr. Toussaint

recovery, we are flouting both the Commissioner’s directive and our own precedents.



                                              IV

       There is a more fundamental reason that Mr. Toussaint should be able to pursue his

claim under Labor Law § 241 (6), one rooted deep in the history and purpose of the Labor



3
  Misicki held that the third sentence itself was sufficiently specific to support at claim
under Labor Law § 241(6). The opinion did cursorily reference the subsequent sentences
of the regulation, noting that they “describe requirements for servicing and repairing the
equipment” (12 NY3d at 521). Those sentences, which say, “[t]he servicing and repair of
such equipment shall be performed by or under the supervision of designated persons. Any
servicing or repairing of such equipment shall be performed only while such equipment is
at rest” (12 NYCRR 23-9.1 [a]), are similar in specificity to the power buggy regulation:
both require the designation of persons, and the Misicki regulation requires that machines
be at rest whereas the power buggy regulation requires that operators be trained.
                                             -9-
                                           - 10 -                                     No. 16

Law. The Legislature directed two marked deviations from the common law—vicarious

and strict liability—to protect construction workers in specified circumstances as a way of

making those ultimately responsible for construction projects ultimately responsible for

injuries resulting from those projects. The Legislature has used those tools of enhanced

liability selectively and not always jointly. Our Court’s holding in Ross v Curtis-Palmer

Hydro-Electric Company (81 NY2d 494 [1993]) eroded the Legislature’s selection of the

rules of Liability under Labor Law § 241 (6), as I discuss in infra section IV.C. But we

somewhat ameliorated that misstep in our subsequent decisional law, including in Rizzuto,

and Misicki. The majority now takes a backward step that is inconsistent with the

Legislature’s carefully built structure. Mr. Toussaint and workers like him are exactly the

class of persons contemplated by the statute: Labor Law § 241 is explicitly designed to

provide extra protections from hazards inherent in construction sites.



                                             A

       The original statute, predecessor to Labor Law § 241, was passed at the height of

the Industrial Revolution, when the rapid increase in injuries and deaths in workplaces led

to widespread recognition of the pressing need to prevent industrial accidents. From 1850

to 1880, the number of workers between the ages of 10 to 50 killed by accidents increased

by 70 percent nationally (John Fabian Witt, The Accidental Republic: Crippled

Workingmen, Destitute Widows, and the Remaking of American Law 26 [2004]). By

1912, workplace accidents killed an estimated 82,500 per year (id. at 26-27). Although

miners and railroad workers faced the highest risks of injury, construction was also a deadly

                                           - 10 -
                                           - 11 -                                    No. 16

trade. Newspapers during the period are replete with graphic reports of workers falling to

their deaths from rickety scaffolds (see, e.g., Weak Scaffold Kills Two, NY Times, Sept 13,

1896, at 11). Between 1890 and 1913, the New York World Building, the Manhattan Life

Insurance Building, the Park Row Building (also known as 15 Park Row), the Singer

Tower, the Metropolitan Life Tower, and the Woolworth Building each replaced its

predecessor as the world’s tallest building. Meanwhile, at the Wainwright Commission’s

hearings on the prevention of workplace accidents in 1911, New York City unions reported

more than 200 accidents on construction sites in the previous year, including at least 17

deaths (1911 Rep to Leg of the State of NY by the Comm Appointed Under Chapter 518

of the Laws of 1909 to Inquire into the Question of Employer’s Liability and Other Matters:

Second Report, Causes of Industrial Accidents at 93, 122).

       Injured workers had little recourse. In the nineteenth century, the fellow servant

doctrine regularly prevented workers from recovering from their employers when injured

on the job (see John Fabian Witt, The Transformation of Work and the Law of Workplace

Accidents, 1842-1910, 107 Yale L J 1467, 1469-1470 [1998]).             Widely adopted by

American courts following Farwell v Boston & Worcester Rail Road (45 Mass 49 [1842]),

the doctrine rests on the proposition that workers assume the risk of injury at work,

including the risk of injury as the result of the negligence of a fellow employee (id. at 59;

see also Cullen v Norton, 126 NY 1, 6 [1891]; Quigley v Levering, 167 NY 58, 63-64

[1901]). But as industrialization accelerated, social reformers and organized labor joined

forces to advocate for workplace safety and employer liability laws (see generally R. Rudy

Higgens-Evenson, From Industrial Police to Workmen’s Compensation: Public Policy and

                                           - 11 -
                                           - 12 -                                    No. 16

Industrial Accidents in New York, 1880-1910, 39 Labor History 365 [1998]; Robert Asher,

Failure and Fulfillment: Agitation for Employers’ Liability Legislation and the Origins of

Workmen’s Compensation in New York State, 1876-1910, 24 Labor History 198 [1983]).

       Sections 240 and 241 were enacted in that first flush of progressive lawmaking. The

first statute to address safety on construction sites made the failure to provide suitable

scaffolds, hoists, stays, or ladders a misdemeanor (L 1885, ch 314). In 1896, a second

statute was enacted to require all contractors and owners to complete the flooring or

underflooring as the building progressed, requirements virtually identical to

section 241 (1)-(3) (L 1896, ch 936). In 1897, those two laws were incorporated into the

Labor Law as sections 18 and 20 (L 1897, ch 415). Over the next 40 years, the statutes

were gradually expanded to increase protection and ensure enforcement. The statutes were

revised to require enclosures of shafts and planking over any openings (L 1899, ch 192; L

1935, ch 440);4 to protect workers engaged in demolition and excavation (L 1930, ch 603;

L 1932, ch 470); and, in 1932, to empower the industrial board to promulgate regulations,

a role filled today by the Commissioner of Labor (L 1932, ch 470; Labor Law § 241 [6]).

       Initially, although New York courts recognized that the statutes created causes of

action for injured workers, they were reluctant to hold that violations of the statute

constituted negligence as a matter of law and continued to apply the fellow servant doctrine

(see Rooney v Brogan Constr. Co., 107 App Div 258, 262 [2d Dept 1905]; Kiernan v


4
  Some of those legislative enactments were designed to counteract limitations imposed
by courts. For example, prior to the 1935 amendment, New York courts repeatedly held
that the requirement that floors be planked over did not apply to shafts or other openings
(e.g., Ithaca Trust Co. v Driscoll, 169 App Div 377, 381 [3d Dept 1915]).
                                           - 12 -
                                             - 13 -                                     No. 16

Eidlitz, 109 App Div 726, 728 [1st Dept 1905]; Rooney v Brogan Constr. Co., 147 App

Div 68, 71-72 [2d Dept 1911]). Our jurisprudence began to shift, however, as we

recognized that the Labor Law, which was enacted “for the protection of workmen from

injury . . . is to be construed as liberally as may be for the accomplishment of the purpose

for which it was framed” (Quigley, 207 NY at 68 [holding that a contractor could become

liable to a subcontractor and his employees for the safety of a scaffold under Labor Law

§18, now Labor Law § 240]). In 1912, we rejected an assumption-of-risk defense when a

plaintiff was injured as a result of the employer’s failure to comply with an analogous

provision of the Labor Law (see Fitzgerald v Warren, 206 NY 355, 358 [1912] [“Where

an employer deliberately fails to comply with the statute the courts should be loath, except

in a very clear case, to hold that the employee assumes the risk of his master’s violation of

the law”]). Not long after, in Amberg v Kinley, we held that when a provision of the Labor

Law created a cause of action, it was “not necessary for the plaintiff to prove negligence

on the part of the defendant, because the failure to observe the statute creates a liability per

se” (214 NY 531, 535 [1915]).

       By mid-century, it was settled law that both Labor Law § 240 and the first five

sections of Labor Law § 241 impose absolute liability on employers and owners (Koenig,

298 NY at 318; Joyce v Rumsey Realty Corp., 17 NY2d 118, 122 [1966]; see also Zimmer

v Chemung County Performing Arts, 65 NY2d 513, 522 [1985]). However, we consistently

distinguished violations of standards set forth in administrative regulations from violations

of standards set forth directly by the Legislature in statutes. In Conte v Large Scale

Development Corporation, we held that the State Board of Standards and Appeals’s

                                             - 13 -
                                            - 14 -                                    No. 16

regulations “did not establish negligence per se but was simply some evidence of

negligence which the jury could take into consideration with all the other evidence bearing

on the subject” (10 NY2d 20, 29 [1961], quoting Schumer v Caplin, 241 NY 346, 351

[1925]). The source of that rule was the well established proposition that whereas a

violation of a statute may “of itself establish negligence,” a rule or ordinance does not have

the same force (Schumer, 241 NY at 351; see also Fluker v Ziegele Brewing Co., 201 NY

40, 44 [1911]; Knupfle v Knickerbocker Ice Co., 84 NY 488, 491 [1881]).                  That

proposition—distinguishing between rules established directly by the Legislature and

regulations promulgated by the executive branch—is a rule of general application, not a

rule specific to the Labor Law.5 Prior to Ross, the specificity of the regulation was

immaterial to the analysis. If a regulation or rule applied to the facts of the case, the

regulation or rule could be presented to the jury as some evidence of negligence to be taken

“into consideration with all the other evidence bearing on that subject” (Conte, 10 NY2d

at 29).



                                                B

          In 1962, the Legislature revised Labor Law § 241, removing all the subsections so

that it had a single provision authorizing the Commissioner to promulgate rules (Allen v

Cloutier Constr. Corp., 44 NY2d 290, 298-299 [1978]). Thus, section 241 then contained


5
  As we explained in Schumer, the distinction between statutory commands, the violation
of which can establish negligence per se, and regulations, the violation of which may be
introduced merely as evidence of negligence, is rooted in separation of powers doctrine
(241 NY at 351).
                                            - 14 -
                                              - 15 -                                 No. 16

no legislatively directed safety standards. The Legislature also amended the law to make

subcontractors—in addition to owners and contractors—liable for violations (L 1962, ch

450, § 3). Because

                “the amended statute was devoid of any specific directions
                normally contained in statutes imposing absolute liability . . . a
                violation of the rules promulgated thereunder resulting in the
                injury of a member of the protected class was properly held to
                be merely some evidence of negligence on the part of some
                person. . . . The liability of an owner or general contractor
                under the 1962 amendment was, therefore, dependent upon a
                showing that they exercised some degree of control or
                supervision over the work site”

(Allen, 44 NY2d at 299; see also Kappel v Fisher Bros., 6th Ave. Corp. 39 NY2d 1039,

1041 [1976]).

       That legislative experiment was brief. Just seven years later, the Legislature

reversed course and readopted the statute substantially in the form it had been before 1962,

including deleting the reference to subcontractors (L 1969, ch 1108, § 3). The AFL-CIO,

which sponsored the bill, argued that “variances and violations occur with greater

frequency from code rules than from the statute, and that as a result needless injuries and

deaths have occurred” (Mem of AFL-CIO, Bill Jacket, L 1969, ch 1108 at 20).

Furthermore, the inclusion of subcontractors led to “attempted shifting of responsibility

and liability between general contractor and subcontractor” (id). “This, bill, therefore,

returns the safety responsibility to where it belongs—owners and contractors” (id). The

New York State Department of Labor adopted the union’s reasoning in its memorandum

in support of the bill, also noting that the changes “would strengthen an employee’s remedy

in a third party action” (Industrial Commissioner Mem in Support, Bill Jacket, L 1969, ch

                                              - 15 -
                                              - 16 -                                 No. 16

1108 at 4). As we explained in Allen v Cloutier Construction Corporation, the 1969

Amendments to Labor Law § 241 “restore[d] to section 241 the vitality and protections

which had previously existed and which had been removed from the statute by virtue of its

1962 amendment” (44 NY2d at 300).

       Unsurprisingly, when the Legislature reestablished section 241 in its pre-1962 form,

we interpreted it the way we had in the past. In Allen, we held that the 1969 amendments

imposed “absolute liability upon an owner or contractor for a breach of the duties imposed

by subdivisions 1 through 6 of section 241 irrespective of their control or supervision of

the construction site” (id.). In subsequent cases, we concluded that a violation of the

regulations propagated by the Commissioner was simply “some evidence of negligence”

(Long v Forest-Fehlhaber, 55 NY2d 154, 159 [1982]; Zimmer, 65 NY2d at 522). Those

decisions reflect the longstanding rule of general application in negligence actions,

differentiating between the effect of violations of legislatively established standards from

those set out in regulations or ordinances.



                                                C

       The holding in Ross v Curtis-Palmer Hydro-Electric Company (81 NY2d 494

[1983]) appeared quite out of thin air, tethered to no statutory text and engrafting a novel

requirement on top of 70 years of established precedent governing Labor Law § 241 (6).

Ross held that the provisions of the Industrial Code “mandating compliance with concrete

specifications” give rise to a nondelegable duty, whereas “those that establish general

safety standards,” incorporating the general common law standard for duty of care, do not

                                              - 16 -
                                            - 17 -                                    No. 16

(id. at 505). Because nonspecific regulations do not differ from the common law standard,

we further held that workers injured by breaches of “nonspecific” regulations could not

state any claim at all under section 241 (6) (id. at 504-505). No such requirement had ever

existed previously, and Ross altered a statutory remedy without any legislative hint

undergirding that change.

       Instead, Ross explained the source of its rule by pointing to dicta in Bland v

Manocherian (66 NY2d 452, 460 [1985]) distinguishing between the specificity of

different statutory provisions: section 200 (1), which “merely incorporates the general

common-law standard,” and sections 240 (1) and 241, which “contain[] specific commands

and standards” (Ross, 81 NY2d at 503). Then, Ross explained that our cases distinguished

between statutory requirements that are “self-executing” in that they may be implemented

“‘without regard to external considerations such as rules and regulations, contracts or

custom and usage’” and those “whose terms ‘require reference to outside sources to

determine the standards by which a defendant’s conduct must be measured’” (id., quoting

Zimmer, 65 NY2d at 523).

       Ross’s analysis pertains to whether the Legislature has set out a rule different from

the common law standard: if it has, strict liability attaches to it; if not, ordinary rules of

negligence apply. That analysis does not bear on the force of regulations, to which strict

liability never attached. Ross did not purport to alter the longstanding rule that violations

of regulations may be introduced as proof of negligence whereas violations of legislative

standards constitute negligence per se. To the contrary, Ross approvingly cited a passage

in Zimmer that differentiates between the first five subdivisions of Labor Law § 241 and

                                            - 17 -
                                            - 18 -                                    No. 16

subdivision six, because of the “long-established principle that a rule of an administrative

agency or an ordinance of local government is merely some evidence to be considered on

the question of a defendant’s negligence and lacks the force and effect of a substantive

legislative enactment” (Zimmer, 65 NY2d at 522).

       The Ross “specificity” standard has no basis in precedent or statute and runs counter

to the Legislature’s overriding policy to provide robust protections for construction

workers. Before the 1962 amendment, and for the decade after the restoration of Labor

Law § 241 in its pre-1962 form, construction workers injured by conduct that violated any

regulation issued by the Commissioner had a cause of action under section 241(6); after

Ross, they had a cause of action only if the regulation was specific enough to impose a duty

distinct from the common law. Granted, violation of a regulation that said nothing more

than what the common law requires would not add anything meaningful to the evidence at

trial, but Ross, by eliminating the cause of action, eliminated vicarious liability even under

an ordinary negligence standard, despite the fact that Labor Law § 241 commands that the

liability imposed as to all subsections thereunder extends to “[a]ll contractors and owners

and their agents.” Put simply, if Mr. Toussaint had been injured before 1962, or after 1969

and before Ross, he would have been able to pursue a claim against the owner and general

contractor and hold them vicariously, though not strictly, liable, referring to the regulation

as evidence of negligence. Because Ross invented a “specificity” requirement, and because

the majority concludes the power buggy regulation is not sufficiently different from the

common law standard, Mr. Toussaint cannot proceed.



                                            - 18 -
                                           - 19 -                                    No. 16

       The total loss of Mr. Toussaint’s section 241(6) claim is not what the Legislature

ever envisioned. In 1969, the Legislature reenacted the statute almost exactly as it had

previously existed, reaffirming owners’ and general contractors’ nondelegable duty to

provide a safe workplace. If the Legislature had intended that these parties could not be

held liable for violations of regulations that merely restated the common law, it could have

done so. In fact, the legislative history suggests the opposite: the Legislature sought to

strengthen injured workers’ right to recover and restore the law to its original form.



                                             D

       The standard imposed by Ross has proven to be utterly unworkable. We could

readily start with the present case, Misicki and Rizzuto. How does one explain to a

construction worker, general contractor, owner or insurer why a subcontractor’s failure to

repair or replace defective tools or clean up a slippery floor are requirements beyond the

common law that therefore will render the owner and general contractor liable, but

operation of a power buggy by an unauthorized or untrained person is prohibited by the

common law, and therefore will not render them liable?

       Our incomprehensible Ross rule has tormented the lower courts and litigants too.

Take, for example, Scott v Westmore Fuel Company (96 AD3d 520 [1st Dept 2012])—a

case principally relied on by the dissenting Appellate Division Justices in this case. In

Scott, the First Department simultaneously held that a regulation was sufficiently distinct

from the common law because it provided that “[e]xcavating machines shall be operated

only by designated persons” and “[n]o person except the operating crew shall be permitted

                                           - 19 -
                                           - 20 -                                    No. 16

on an excavating machine while it is in motion or operation” (12 NYCRR 23-95), while

another regulation was not, even though it provided that “[a]ll power-operated equipment

used in construction, demolition or excavation operations shall be operated only by trained,

designated persons and all such equipment shall be operated in a safe manner at all times”

(12 NYCRR 23-9.2 [b] [1]) (Scott, 96 AD3d at 520-521). Does the common law prohibit

one of these but not the other?

       Or compare section 23-5.1(h) (“Every scaffold shall be erected and removed under

the supervision of a designated person”), with section 23-7.1(c) (“Only trained, designated

persons shall operate personnel hoists and such hoists shall be operated in a safe manner at

all times”).   The Appellate Division has held that the former is specific (Batista v

Manhattanville Coll., 138 AD3d 572, 572-573 [1st Dept 2016]), while the latter is not

(Wade v Bovis Lend Lease LMB, Inc., 102 AD3d 476, 477 [1st Dept 2013]; Robles v

Taconic Mgt. Co., LLC, 173 AD3d 1089, 1091-1092 [2d Dept 2019]). The only difference

between the two provisions is the placement of the word “designated.” Moreover, query

why a worker injured by an excavating machine operated by an unauthorized person may

recover, but no cause of action arises when the machine in question is a personnel hoist.



                                             E

       Until today’s decision, the trend of all the courts, including ours, was to hold

regulations sufficiently specific and distinct from the common law even when they were

hardly, if at all, different from the common-law standard. As Judge Graffeo observed in

dissent in Misicki, “there is no distinction between the requirement that forms be kept

                                           - 20 -
                                              - 21 -                                  No. 16

structurally safe . . . and that structural defects/unsafe conditions be remedied” (12 NY3d

at 523).6 Likewise, in Rizzuto a unanimous Court held: “requiring that any ‘foreign

substance which may cause slippery footing shall be removed . . . to provide safe

footing’ . . . mandates a distinct standard of conduct, rather than a general reiteration of

common-law principles, and is precisely the type of ‘concrete specification’

that Ross requires” (91 NY2d at 351, first quoting 12 NYCRR 23-1.7 [d], then quoting

Ross, 81 NY2d at 503-505).        One would surely think, however, that common law

negligence would be established by failing to remove slippery substances on floors—as is

unwaveringly established in centuries of common law jurisprudence. The Rizzuto Court

offered no explanation for its bare say-so.

       The decisions of our court and the lower courts after Ross, holding regulations

sufficiently specifically distinct from the common law when the conclusion is a head-

scratcher, suffer from a failure of logic (identified by Judges Graffeo and Smith) but have,

effectively, moved to correct Ross’s error sub silentio. Recall, for a moment, that before

Ross, when a regulation was breached, a construction worker would be able to pursue a

claim under section 241 (6) to hold owners and general contractors vicariously liable,


6
  See also St. Louis v Town of North Elba (16 NY3d 411, 417-418 [2011]) (Smith, J.,
dissenting) (“deciding whether the requirements of a particular regulation are ‘specific’ or
‘concrete’ enough can be tricky. . . . Now the majority holds that we may disregard the
words . . . . [T]his kind of ‘purpose-based’ interpretation . . . makes no sense at all in the
context of a statute whose whole point, as we have interpreted it, is to give a remedy only
for violations of a regulation’s specific commands. If courts can freely rewrite the
regulations to give whatever protection a court thinks should be given, why not forget about
the general-specific distinction explained in Ross and allow plaintiffs to sue owners and
contractors under Labor Law § 241 [6] for any violation of the common-law standard of
care?”).
                                              - 21 -
                                            - 22 -                                   No. 16

though not strictly liable. As we noted in Rizzuto, “[a]n owner or general contractor may,

of course, raise any valid defense to the imposition of vicarious liability under section

241 (6), including contributory and comparative negligence” (91 NY2d at 350). After

Ross, as we and other courts have deemed regulations that require the repair or replacement

of broken tools, the use of trained or designated workers, or the maintenance of slip-free

flooring to set out a standard beyond what the common law requires, we have engaged in

a fiction.   The common law of negligence would deem those patently reasonable

precautions. The effect of that fiction is to undo much of Ross.7 Each time we, or the lower

courts, have deemed one such pablum regulation sufficient to support a Labor Law

§ 241 (6) claim, we have, morsel by morsel, walked away from Ross, slowly returning

toward the Legislature’s intended structure. Today, we reverse course for no reason,

throwing the lower courts into even more confusion as to how to make sense of Ross’s

unintelligible standard, which itself contravenes the legislative plan.

       Had we properly interpreted the regulatory language here, or had we followed our

own precedent, or had we recognized the error of Ross and the tacit way in which the courts

have partially made up for that error, we would have held that the rule stated in section 23-

9.9 (a) is sufficiently distinct from the common law, thus providing Mr. Toussaint with a

cause of action under Labor Law § 241 (6) to hold the defendants vicariously liable for his


7
  St. Louis eroded Ross in a different way than Rizzuto did. In St. Louis, we held that a
regulation specifically regulating “power shovels and backhoes” should additionally apply
to other equipment “that is enlisted to do the material handling that is otherwise performed
by power shovels and backhoes” because “[t]he Industrial Code should be sensibly
interpreted and applied to effectuate its purpose of protecting construction laborers against
hazards in the workplace” (16 NY3d at 415-416).
                                            - 22 -
                                           - 23 -                                  No. 16

injuries. Doing so would not mean that a plaintiff in Mr. Toussaint’s position would

automatically win, because the regulation is not a statute. It would mean that he could

offer the regulation as evidence of a standard of conduct and that the defendants could

interpose certain defenses. That is the protection the Legislature gave Mr. Toussaint and

all similarly situated construction workers. Instead, in a terse opinion, we make a U-turn

and head toward the worker protections offered by Khufu, Khafre and Menkaure. After

losing his health and his livelihood, Mr. Toussaint loses his case as well.




Order reversed, with costs, motion by defendant Port Authority of New York and New
Jersey for summary judgment dismissing the Labor Law § 241 (6) claim predicated on
Industrial Code (12 NYCRR) § 23-9.9 (a) granted and certified question answered in the
negative. Opinion by Judge Garcia. Chief Judge DiFiore and Judges Singas and
Cannataro concur. Judge Wilson dissents in an opinion, in which Judges Rivera and
Troutman concur.

Decided March 22, 2022




                                           - 23 -